                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                         Case No. 4:18-cv-01474-HSG (KAW)
                                   8                    Plaintiff,                           ORDER REGARDING 3/4/19 JOINT
                                                                                             LETTER RE: DEPOSITION
                                   9             v.
                                                                                             Re: Dkt. No. 63
                                  10     GOODFELLOW TOP GRADE,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2019, the parties filed a joint letter in which Defendant Goodfellow Top

                                  14   Grade Construction, LLC seeks to compel Plaintiff Trina Hill to undergo two additional hours of

                                  15   deposition. (Joint Letter, Dkt. No. 63.)

                                  16          Upon review of the joint letter, the Court finds that this matter is suitable for resolution

                                  17   without oral argument pursuant to Civil Local Rule 7-1(b), and grants Defendant’s request to

                                  18   compel one additional hour of deposition limited to those documents produced after Plaintiff’s

                                  19   deposition.

                                  20                                  I.    RELEVANT BACKGROUND
                                  21          Plaintiff Trina Hill worked for Defendant Goodfellow Top Grade Construction, LLC as a

                                  22   laborer and “flagger” from May 19, 2017 to September 18, 2017, when Plaintiff claims she was

                                  23   constructively discharged. Plaintiff, an African American woman, alleges that she was

                                  24   discriminated against on the basis of race and sex, and was subject to retaliation for filing

                                  25   complaints regarding discrimination, in violation of Title VII.

                                  26                                       II.    LEGAL STANDARD
                                  27          Under Federal Rule of Civil Procedure 30, “[u]nless otherwise stipulated or ordered by the

                                  28   court, a deposition is limited to one day of 7 hours.” Fed. R. Civ. P. 30(d)(1). The party seeking a
                                   1   court order to extend the examination must show good cause. Fed. R. Civ. P. 30(d) advisory

                                   2   committee’s notes to 2000 amendment.

                                   3                                          III.    DISCUSSION

                                   4           Here, Defendant seeks to compel two additional hours of deposition to question Plaintiff

                                   5   about her admitted sale of prescription drugs, as well as her emotional distress damages,

                                   6   mitigation of damages, the remaining allegations in her complaint, and the documents produced

                                   7   after her deposition. (Joint Letter at 2-3.)

                                   8          A.     Plaintiff has not waived her Fifth Amendment rights.

                                   9           Defendant claims that Plaintiff has waived her Fifth Amendment right against self-

                                  10   incrimination, and the testimony is relevant to its affirmative defenses of unclean hands and her

                                  11   mitigation of damages. Ids.

                                  12           In opposition, Plaintiff contends that she has not incriminated herself, because events that
Northern District of California
 United States District Court




                                  13   occur outside of the limitations period are not incriminating. (Joint Letter at 4.) Plaintiff points out

                                  14   that she only answered three questions concerning prescription drug sales, none of which reveal

                                  15   any wrongdoing during the limitations period. Id. While it may be inferred that Plaintiff sold her

                                  16   prescription medications during the past five years, she did not testify as to when those sales

                                  17   occurred. (Tr., Joint Letter, Ex. A at 205:25-206:9.) Thus, Plaintiff has not waived her Fifth

                                  18   Amendment privilege against self-incrimination. Even if she had, she could invoke her right

                                  19   against self-incrimination at any time to prevent further questioning. See In re Master Key

                                  20   Litigation, 507 F.2d 292, 294 (9th Cir. 1974).

                                  21           Moreover, Plaintiff applied for and accepted new employment after her alleged

                                  22   constructive termination, so the mitigation of back pay defense does not apply. (See Joint Letter at

                                  23   5.)

                                  24           Accordingly, Defendant is not entitled to additional deposition time to question Plaintiff

                                  25   about selling her prescription medications.

                                  26
                                              B.     Defendant is only entitled to question Plaintiff about documents produced after
                                  27                 her deposition.

                                  28           Additionally, Defendant seeks to question Plaintiff about her emotional distress damages,
                                                                                          2
                                   1   mitigation of damages, the remaining allegations in her complaint, and documents produced after

                                   2   the deposition. (Joint Letter at 2-3.) Defendant, however, does not explain why it did not question

                                   3   Plaintiff about her emotional distress, mitigation, or the remaining allegations during her

                                   4   deposition. Rather, and without elaboration, Defendant only claims that the questioning could not

                                   5   have been concluded in seven hours, due to the “scope of Plaintiff’s claims and damages, her post-

                                   6   deposition document production, and the obstructive conduct of Plaintiff’s counsel in response to

                                   7   questions directly related to Defendant’s defenses.” (Joint Letter at 3.) As discussed above,

                                   8   Plaintiff’s prescription medication use and sales are not relevant to Defendant’s defenses.

                                   9   Accordingly, Defendant does not provide good cause to extend the deposition on these topics.

                                  10          Defendant is, however, entitled to question Plaintiff on the documents produced after the

                                  11   deposition. During the parties’ meet and confer, Plaintiff offered to sit for one additional hour of

                                  12   deposition limited to those documents. (Joint Letter at 4 n. 1.) Accordingly, Defendant is
Northern District of California
 United States District Court




                                  13   permitted to depose Plaintiff for one additional hour to elicit testimony pertaining only to those

                                  14   documents produced after the deposition.

                                  15                                        IV.    CONCLUSION
                                  16          In light of the foregoing, Defendant may, if necessary, depose Plaintiff for one additional

                                  17   hour, which will be limited to those documents produced after the deposition.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 24, 2019
                                                                                             __________________________________
                                  20                                                         KANDIS A. WESTMORE
                                  21                                                         United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
